justice Lake
dissenting: It is my view that the appeal of the Attorney General in this case presents a substantial question of law, neither heretofore nor now determined by this Court, as to the authority of the Utilities Commission to grant, without a hearing, an interim increase in rates charged by a .public utility for its service, that the public interest requires a prompt determination of this question and that to continue the increased rates in effect pending further consideration thereof by the Utilities Commission subjects the users of the service to the risk of substantial legal and economic injury. For these réasons, it- is my view that the appeal should now be heard by this Court and should not be summarily dismissed as premature.